          Case 1:20-mc-00209-PAE Document 10 Filed 05/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THE FEDERAL REPUBLIC OF NIGERIA; ABUBAKAR
 MALAMI, THE ATTORNEY GENERAL OF THE
 FEDERAL REPUBLIC OF NIGERIA
                                                                 Civ. Action No. 1:20-mc-209
                              Applicants,
                                                                           ORDER
 VR ADVISORY SERVICES, LTD.; VR ADVISORY
 SERVICES (USA) LLC; VR CAPITAL GROUP, LTD.;
 VR GLOBAL ONSHORE FUND, L.P.; VR ARGENTINA
 RECOVERY ONSHORE FUND II, L.P.; RICHARD
 DIETZ; JEFFREY JOHNSON; and ASHOK RAJU,

                              Respondents.


       Upon consideration of the ex parte application submitted by The Federal Republic of

Nigeria and the Honorable Abubakar Malami, the Attorney General of the Federation and Minister

of Justice of Nigeria (collectively, the “Applicants”) for an order pursuant to 28 U.S.C. Section

1782 to conduct discovery for use in a foreign proceeding, and the accompanying memorandum

of law, the Declaration of Alexander D. Pencu, Esq., and the Declaration of Attorney General

Malami,

       IT IS HEREBY ORDERED that:

   1. The application for discovery from VR Advisory Services, Ltd. (“VR Advisory”), VR

       Advisory Services (USA) LLC (“VR Advisory USA”), VR Capital Group, Ltd. (“VR

       Capital”), VR Global Onshore Fund, L.P. (“VR Onshore”), VR Argentina Recovery

       Onshore Fund II, L.P. (“VR Argentina”), and directors and officers Richard Dietz, Jeffrey

       Johnson, and Ashok Raju (collectively “VR Respondents”) pursuant to 28 U.S.C. Section

       1782 is granted;

   2. The Applicants are authorized to take discovery relating to the issues identified in its

       application from VR Respondents in accordance with the Federal Rules of Civil Procedure

       and the Rules of this Court, including by serving on VR Respondents a subpoena duces
       Case
       Case1:20-mc-00209-PAE
            1:20-mc-00209-PAE Document
                              Document10
                                       7 Filed
                                         Filed05/13/20
                                               05/14/20 Page
                                                        Page22of
                                                               of22




      tecum for a deposition and the production of the documents listed in the form subpoenas

      attached as Exhibits 1 - 8 to the Declaration of Alexander D. Pencu, Esq.;

  3. VR Respondents are hereby directed to comply with the subpoena in accordance with the

      Federal Rules of Civil Procedure and the Rules of this Court;

  4. Alexander D. Pencu of Meister Seelig & Fein, LLP is hereby appointed to issue, sign and

      serve the subpoenas upon VR Respondents; and
  5. This Court shall retain such jurisdiction as is necessary to effectuate the terms of such

      subpoenas.




                                                       PaJA.�
Dated: May 14, 2020                 SO ORDERED.
       New York, NY
                                                __________________________________
                                                      PAUL A. ENGELMAYER
                                                      United States District Judge




                                              -2-
